200 Md. 658 (1952)
90 A.2d 177
KNOTT
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. No. 5, October Term, 1952 (Adv.).]
Court of Appeals of Maryland.
Decided July 15, 1952.
Before MARBURY, C.J., and DELAPLAINE, COLLINS, HENDERSON and MARKELL, JJ.
MARKELL, J., delivered the opinion of the Court.
This is an application for leave to appeal from denial of a writ of habeas corpus. Petitioner is imprisoned under sentence for three years on conviction (on a plea of guilty) of unauthorized use of an automobile. He *659 alleges that upon arraignment he asked the court to appoint counsel for him, but he received a letter from the judge's bailiff stating that the judge was unwilling to appoint counsel and petitioner should retain counsel at his own expense. Petitioner alleged he was without means to do so. He was charged with (1) larceny of an automobile, for which the maximum penalty is fourteen years (Art. 27, sec. 396) and (2) unauthorized use of an automobile (Art. 27, sec. 397).
The petition does not state petitioner's age, experience or lack of experience with criminal prosecutions, or any fact that would necessitate appointment of counsel for him. It alleges only the gravity of the offense charged and asserts an absolute constitutional right to appointment of counsel. In a brief in this court petitioner asserts that he was faced with (1) the impossible alternative of defending against the first charge without assistance of counsel or (2) pleading guilty to the second charge, thus without opportunity to contest his guilt of any crime at all.
The right to appointment of counsel is not an absolute right. It exists only upon a showing of facts which make it necessary in the particular case. To assert that petitioner could not without counsel defend against the second charge without being convicted of the first begs the question. Loane v. Warden, 196 Md. 651, 75 A.2d 772; Langrehr v. Warden, 198 Md. 683, 84 A.2d 61; Williams v. Warden, 200 Md. 651, 89 A.2d 228, citing Quicksall v. Michigan, 339 U.S. 660, 70 S. Ct. 910, 94 L. Ed. 1188.
Application denied, with costs.